Citation Nr: 1545159	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for bipolar disorder.  Jurisdiction subsequently transferred to the RO in Nashville, Tennessee.

A hearing was held on October 29, 2014, by means of video conferencing equipment with the appellant in Nashville, Tennessee, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board previously recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, in order to provide the Veteran with the most favorable review of his claim in keeping with the Court's holding.  

The Board remanded the case for further development in February 2015.  That development was completed, and the case was returned to the Board for appellate review.

The Veteran filed his application for compensation in December 2009.  In correspondence received by VA in January 2010, the Veteran stated that he wished to file for "service-connected benefits."  The Veteran's DD-214 Certificate of Release or Discharge from Active Duty documents a period of active military service from May 1997 through May 2000.  Under 38 C.F.R § 17.109 and 38 U.S.C.A. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran served during the Persian Gulf War, therefore, 38 U.S.C.A. § 1702(b) is applicable.  The Veteran's claim for "service-connected benefits" can reasonably be interpreted to include entitlement to service connection for treatment purposes only under chapter 17.  The issue has therefore been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, for treatment purposes only under chapter 17, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To attempt to locate the Veteran's complete service treatment and service personnel records; to attempt to obtain potentially outstanding VA treatment records; and to provide the Veteran with a supplemental VA medical opinion.

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  

The Veteran and his family members have submitted lay statements indicating that the Veteran was away without leave (AWOL) for a number of days in 1999, toward the end of his active military service.  The Veteran states that he was not disciplined, and was instead returned to the field with verbal counseling and a drug test.  In the February 2015 remand, the Board directed that the AOJ take action to obtain the complete service personnel records for the Veteran.  At present, it still appears likely that relevant service treatment and personnel records remain outstanding.  The service treatment and service personnel records that have been associated with the file appear to be incomplete, with the majority relating to the very beginning of the Veteran's period of active duty in mid-1997 or his pre-active duty period in the ROTC.  Following the Board's February 2015 remand, the AOJ submitted a PIES request for the Veteran's complete service personnel records with the National Personnel Records Center (NPRC).  In March 2015, NPRC responded that no service treatment records (STRs) or personnel records were available at code 13 for the Veteran, and suggested using DPRIS to obtain personnel records from the Veteran's official military personnel folder in the custody of the Department of Defense.  The personnel records which have been associated with the claims file are the result of such a DPRIS request.  These records include a March 2005 memorandum notifying the Veteran of his promotion as a Reserve Commissioned Officer of the Army and a December 2006 printout noting release from the United States Army Reserve Control Group (Reinforcements) and assignment to the Standby Reserve (inactive list).  Although the Veteran did not identify any reserve service on his VA claim form, these records indicate that the Veteran in fact had such service.  It follows that the Veteran's outstanding STRs and service personnel records might be obtainable by requesting them from the relevant record-holders of the reserves (e.g. the relevant state adjutant general, the Veteran's reserve unit, etc...).  On remand, after obtaining any information needed from the Veteran, the AOJ should request the Veteran's complete service treatment and personnel records, for both active duty and reserve service, from the appropriate sources.

Pursuant to the Board's February 2015 remand directives, the Veteran was provided with VA mental health examination in April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The April 2015 examiner provided diagnoses of unspecified bipolar disorder and cannabis abuse disorder (in remission).  The examiner noted the Veteran's report of being deployed to Kuwait and seeing remnants of bodies and vehicles while mobilized and waiting to engage.  The Veteran reported that two men at the base committed suicide during the five months he was there, and additionally, that the men in his unit were kept on high alert and were physically charged/keyed up the whole time they were in Kuwait.  He denied seeking or receiving mental health services while on active duty and said he was not given an exit exam.  He further reported going AWOL for approximately five days in 1999, toward the end of his military career.  Post-service, the Veteran reported approximately six hospitalization at a private hospital, beginning in July 2004.  The VA examiner provided an opinion that the Veteran's unspecified bipolar disorder at least as likely as not arose during, was caused by, or is otherwise related to military service.  She based this conclusion on the timing of the onset of the Veteran's symptoms, with a clinically significant manic episode occurring an estimated 18-24 months post military service.  The examiner then stated that the statements are insufficient to conclude an onset in-service on an at least as likely as not basis, but that it was at least as likely as not that the bipolar disorder had an onset prior to the August 2004 diagnosis.  She then listed a number of "pertinent negatives," including that there was no particular stressor event identified and initial and early episodes of mood disorder are triggered by or emerge in the context of stressful life events.  She noted that the STRs are silent for any adverse or derogatory event, non-judicial punishment, or counseling, and the early post-military symptoms described are depressive but nonspecific while the Veteran's current clinical presentation is relatively free of disabling depressive episodes.  In an April 2015 addendum, the examiner stated that unspecified bipolar disorder is at least as likely as not due to military service based on the timing of onset of a manic episode that is estimated to be no later than 18-24 months post military and that competent lay evidence provides continuity with the subsequent medical records from hospitalizations and other more current documentation regarding his unspecified bipolar disorder.

While the examiner sufficiently explained her conclusion that it was at least as likely as not that the Veteran's bipolar disorder arose approximately 18-24 months post-service, she did not provide the logical path for how that would then lead to a conclusion that the bipolar disorder was at least as likely as not due to service.  The Board thus finds that this opinion provides an insufficient basis for a grant of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Additionally, an independent medical opinion has been associated with the claims file which stated that it was less likely than not that the Veteran's bipolar disease was related to, caused by, and/or aggravated by military service.  However, this physician's conclusions are solely based on a lack of medically-based clinical evidence and/or documented stressors or inappropriate behavior while on active duty.  Additionally, the physician then went into a discussion of the credibility and weighing of evidence, determinations which are to be made by the Board and not medical examiners or other providers of medical opinions.  The Board therefore also finds this medical opinion to be inadequate.

On remand, the AOJ should forward the Veteran's claims file to an appropriate mental health professional, who has not yet provided an opinion in this case, for a supplemental opinion as to the likelihood that the Veteran's current acquired psychiatric disorder is etiologically related to his active military service.  Complete rationales for the conclusions reached must be included in the examination report.

In finding that further development, including a VA medical opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312). 
  
Finally, the Board notes that although the Veteran testified at the October 2014 Board hearing that he first sought care with the Fayetteville VA Medical Center (VAMC) in either 2002 or 2003, the Board's February 2015 remand only requested, and therefore the AOJ only sought, VA treatment records dating back to May 2005.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ should request any and all VA treatment records from January 1, 2002 to December 31, 2003 as well as any more-recent records of VA treatment that have not yet been associated with the claims file (May 2015 to present), to ensure that VA has met its duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request clarification regarding his reserve service with the United States Army Reserve, both with the USAR Control Group (Reinforcements) and with the inactive standby reserves, including identification of the units/locations in which he served, if possible.  Thereafter, assuming sufficient information is available, contact the Veteran's Army Reserve unit and any other appropriate facility to obtain the Veteran's complete service treatment records, including any from active duty as well as reserve service.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Obtain any and all of the Veteran's VA treatment records from January 1, 2002 to December 31, 2003 and from May 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  After completing the above, refer the Veteran's claims file to a suitably qualified VA mental health professional ("reviewer") who has not yet provided an opinion in connection with this claim for a supplemental medical opinion regarding the etiology of the Veteran's current bipolar disorder and any other acquired psychiatric disorder(s) present during the appeal period.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Based on a review of the evidence of record (to include lay and medical evidence, service personnel records, and any evidence which may be added to the file in response to the development ordered in this remand) the reviewer should provide an opinion as to the following for the Veteran's bipolar disorder as well as for any other acquired psychiatric disorder found present during the appeal period (December 2009 and the present):

i.  Whether the Veteran's mental health disability is accurately classified as a congenital or developmental disease, a congenital or developmental defect, or neither.

ii.  If the current disability is accurately described as a congenital disease, state whether it is at least as likely as not (50 percent or greater probability) that the disease arose during, or was permanently aggravated beyond its normal progression, by active military service.

iii.  If the current disability is accurately described as a congenital or developmental defect, state whether it is at least as likely as not (50 percent or greater probability) that the current disability is the result of a superimposed disease or injury during service, and if so, describe the effect of such superimposed disease or injury to the extent possible.

iv.  If the current disability represents neither a congenital or developmental disease or defect, whether the current disability at least as likely as not (50 percent or greater probability) arose during or was caused by his active military service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure it is responsive to, and in compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



[CONTINUED ON NEXT PAGE]


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




